UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14 f -1 Information Statement under Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 thereunder Commission file number 000-24477 RESTORGENEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 30-0645032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2150 East Lake Cook Road, Suite 750 Buffalo Grove, Illinois 9 (Address of principal executive offices) (Zip Code) (847) 777-8092 (Registrant’s telephone number, including area code) Stephen M. Simes Chief Executive Officer RestorGenex Corporation 2150 E. Lake Cook Road, Suite 750 Buffalo Grove, Illinois 60089 (847) 777-8092 (
